

116 HR 5151 IH: Honoring the Oath Act of 2019
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5151IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Takano introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Veterans' Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a military family immigration advisory committee, and for other purposes.
	
 1.Short titleThis Act may be cited as the Honoring the Oath Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)military service to the United States is a sacrifice that demonstrates loyalty to the Nation; (2)a noncitizen who takes an oath of enlistment or an oath of office to join the United States Armed Forces—promising to support and defend the Constitution of the United States against all enemies, foreign and domestic—deserves facilitated access to naturalization;
 (3)such noncitizen and his or her family members deserve consideration for the exercise of prosecutorial discretion in immigration removal proceedings; and
 (4)a noncitizen veteran who is deported after consideration under this Act should be provided the same veterans’ benefits to which a similarly situated United States citizen veteran would be entitled.
 3.DefinitionsIn this Act: (1)Advisory CommitteeThe term Advisory Committee means the Military Family Immigration Advisory Committee established pursuant to section 5.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Veterans’ Affairs of the Senate; (E)the Committee on Armed Services of the House of Representatives;
 (F)the Committee on Homeland Security of the House of Representatives; (G)the Committee on the Judiciary of the House of Representatives; and
 (H)the Committee on Veterans’ Affairs of the House of Representatives. (3)Armed ForcesThe term Armed Forces has the meaning given that term in section 101 of title 10, United States Code.
 (4)Covered family memberThe term covered family member means the noncitizen spouse or noncitizen minor child of— (A)a member of the Armed Forces serving on active duty or in a reserve component; or
 (B)a veteran, as defined in paragraph (4). (5)NoncitizenThe term noncitizen means an individual who is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))).
 (6)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. 4.Identification of members of the Armed Forces, veterans, and covered family members in removal proceedings (a)In generalNot later than the time of the Master Calendar Hearing for any individual in removal proceedings, the Director of U.S. Immigration and Customs Enforcement shall identify whether the individual is—
 (1)a member of the Armed Forces serving on active duty or in a reserve component; (2)a veteran; or
 (3)a covered family member. (b)Transfer of case filesThe Director of U.S. Immigration and Customs Enforcement shall transfer a copy of the complete case file of any individual identified under subsection (a), immediately after such identification, to the Advisory Committee.
 (c)Limitation on removalNotwithstanding any other provision of law, an individual described in subsection (a) may not be removed until the Military Family Immigration Advisory Committee has provided recommendations with respect to that individual to the Secretary of Homeland Security and the Attorney General under section 5.
			5.Military family immigration advisory committee
 (a)EstablishmentThe Secretary of Homeland Security, in consultation with the Secretary of Defense and in cooperation with the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, and the Commandant of the Coast Guard, shall establish an advisory committee, to be known as the Military Family Immigration Advisory Committee, to provide recommendations to the Secretary of Homeland Security and the Attorney General on the exercise of prosecutorial discretion in cases involving removal proceedings of individuals described in section 4(a).
 (b)MembershipThe Advisory Committee shall be composed of— (1)the Deputy Commanding General of Army Human Resources Command, or designee;
 (2)the Judge Advocate of the Army, or designee; (3)the Deputy Commander of Navy Personnel Command, or designee;
 (4)the Judge Advocate of the Navy, or designee; (5)the Vice Chief of Staff of the Air Force;
 (6)the Judge Advocate of the Air Force, or designee; (7)the Deputy Commandant for Mission Support of the Coast Guard;
 (8)the Judge Advocate of the Coast Guard, or designee; and (9)the Deputy Commandant of Manpower and Reserve Affairs of the Marine Corps, or designee.
				(c)Case reviews
 (1)In generalNot later than 30 days after the Director of U.S. Immigration and Customs Enforcement notifies the Advisory Committee of the case of an individual described in section 4(a), the Advisory Committee shall meet to review the case and to provide a written recommendation to the Secretary of Homeland Security on whether the individual—
 (A)notwithstanding the grounds for removal asserted by U.S. Immigration and Customs Enforcement, should be granted—
 (i)a stay of removal and allowed to apply for asylum; (ii)deferred action; or
 (iii)parole; or (B)should be removed from the United States.
 (2)Submission of informationAn individual who is the subject of a case review under paragraph (1) may submit information to the Advisory Committee, and the Advisory Committee shall consider such information.
 (3)ProceduresIn conducting each case review under paragraph (1), the Advisory Committee shall consider, as factors weighing in favor of a recommendation under paragraph (1)(A)—
 (A)with respect to a member of the Armed Forces serving on active duty or in a reserve component, whether the individual—
 (i)took an oath of enlistment or an oath of office; (ii)received military decorations, campaign medals, or service medals, was deployed, or was otherwise evaluated for merit in service during his or her service in the Armed Forces;
 (iii)is a national of a country that prohibits repatriation of an individual after any service in the Armed Forces; or
 (iv)contributed to his or her local community during his or her service in the Armed Forces; (B)with respect to a veteran, whether the individual—
 (i)took an oath of enlistment or an oath of office; (ii)completed a term of service in the Armed Forces and was discharged under conditions other than dishonorable;
 (iii)received military decorations, campaign medals, or service medals, was deployed, or was otherwise evaluated for merit in service during his or her service in the Armed Forces;
 (iv)is a national of a country that prohibits repatriation of an individual after any service in the Armed Forces; or
 (v)contributed to his or her local community during or after his or her service in the Armed Forces; and
 (C)with respect to a covered family member, whether the individual— (i)supported a member of the Armed Forces serving on active duty or a veteran, including through financial support, emotional support, or caregiving; or
 (ii)contributed to his or her local community during or after the military service of the member or of the veteran.
 (d)Consultation with U.S. Immigration and Customs Enforcement principal legal advisorThe Principal Legal Advisor of U.S. Immigration and Customs Enforcement, or designee, shall consult with the Advisory Committee at the request of members of the Advisory Committee.
 (e)Briefings on unsuitability of noncitizen members of the Armed ForcesThe Under Secretary of Defense for Personnel and Readiness shall provide detailed briefings to the Advisory Committee regarding the reasons for determining the unsuitability of noncitizen members of the Armed Forces whose cases are being considered by the Advisory Committee.
 (f)Briefings on actions in response to recommendationsNot less frequently than quarterly, the Secretary of Homeland Security shall provide detailed briefings to the Advisory Committee regarding actions taken in response to the recommendations of the Advisory Committee, including detailed explanations for any cases in which a recommendation of the Advisory Committee was not followed.
 (g)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 6.List of countries unwilling to repatriate United States veteransThe Secretary of Homeland Security, in consultation with the Secretary of State, shall compile and annually update a list of countries that refuse to repatriate nationals of such country who have enlisted or been appointed in the United States Armed Forces.
		7.Program of citizenship through military service
 (a)In generalThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration Services, and the Secretary of Defense shall jointly carry out a program under which any individual noncitizen who serves on active duty in the Armed Forces, and the noncitizen spouse and any noncitizen minor child of such individual, shall be naturalized as a United States citizen if such individual, and such spouse or child, is not otherwise ineligible for citizenship under the immigration laws (as that term is defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
 (b)Jag trainingThe Secretary of Defense shall ensure that appropriate members of the judge advocate general corps of the Armed Forces shall receive training to function as liaisons with U.S. Citizenship and Immigration Services with respect to applications for citizenship of noncitizen members of the Armed Forces assigned to units in such areas.
 (c)Training for recruitersThe Secretary of Defense shall ensure that all recruiters in the Armed Forces receive training regarding—
 (1)the steps required for a noncitizen member of the Armed Forces to receive citizenship; (2)limitations on the path to citizenship for family members of such individuals; and
 (3)points of contact at the Department of Homeland Security to resolve emergency immigration-related situations with respect to such individuals and their family members.
				(d)Application for naturalization
				(1)Biometrics
 (A)Submission of biometric informationThe Secretary of Defense shall ensure that, at the time of accession into the Armed Forces, biometric information of an individual who has applied, or who plans to apply, for naturalization is submitted to U.S. Citizenship and Immigration Services for the purposes of such application.
 (B)Acceptance of biometric informationThe Director of U.S. Citizenship and Immigration Services shall accept any biometric information submitted pursuant to subparagraph (A).
 (2)Filing of applicationThe Secretary of Homeland Security, in coordination with the Secretary of Defense, shall ensure that each noncitizen individual who accesses into the Armed Forces is permitted to file an application for naturalization as part of the accessions process.
 (3)Adjudication of applicationThe Secretary of Homeland Security, in coordination with the Secretary of Defense, shall ensure that the application for naturalization of any individual who applies for naturalization during the accessions process into the Armed Forces is adjudicated not later than the last day of active service of the individual in the Armed Forces.
 (e)Annual reportsThe Secretary of each military department shall annually submit to the appropriate congressional committees a report on the number of all noncitizens who enlisted or were appointed in their department, all members of the Armed Forces in their department who naturalized, and all members of the Armed Forces in their department who were discharged or released without United States citizenship under the jurisdiction of such Secretary during the preceding year.
			8.Study and report on noncitizen veterans removed from the United States
 (a)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs shall jointly carry out a study on noncitizen veterans of the Armed Forces who were removed from the United States during the period beginning on January 1, 1990, and ending on the date of the enactment of this Act, which shall include—
 (1)the number of noncitizens removed by U.S. Immigration and Customs Enforcement or the Immigration and Naturalization Service during the period covered by the report who served on active duty in the Armed Forces or in a reserve component of the Armed Forces for a period of more than 180 days;
 (2)for each noncitizen described in paragraph (1)— (A)the country of origin of the noncitizen;
 (B)the length of time the noncitizen served as a member of the Armed Forces; (C)the grounds for removal under section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227) or section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182), as applicable; and
 (D)whether the noncitizen appealed the removal order; (3)the number of noncitizens described in paragraph (1) who—
 (A)were discharged or released from service under honorable conditions; (B)were deployed overseas;
 (C)served on active duty in the Armed Forces in an overseas contingency operation; (D)were awarded military decorations, campaign medals, or service medals;
 (E)applied for benefits under laws administered by the Secretary of Veterans Affairs; or (F)are receiving benefits described in subparagraph (E); and
 (4)a description of the reasons preventing any of the noncitizens who applied for benefits described in paragraph (3)(E) from receiving such benefits.
 (b)ReportNot later than 90 days after the date of the completion of the study required under subsection (a), the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs shall jointly submit a report containing the results of such study to the appropriate congressional committees.
			